DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Claims 1-14 are canceled; claims 15-22 are pending.

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.
Applicant argues, Desgagne does not teach, any sort of subsequent collection of radio-specific determined channel priorities.
In response, the argument is not commensurate with the claim recitation as it does not recite “subsequent collection”.     
	Applicant argues, as currently claimed, a channel distribution vector is generated by determining a per-radio priority level of each channel. A plurality of such determined (per-radio) priority levels are collected. Then, a single, overall network-level channel 
In response, Desgagne discloses Figure 3b comprises frequency priority in BS 1 – BS6 and BS 8 for frequency f1, f2, and f3. That is, each priority is a single overall network-level channel priority determined from among each of the BS 1 – BS6, BS 8.     
 Applicant argues, as amended, independent claim 1 requires determining a single, overall network-level priority level for a particular channel.
	In response, Desgagne discloses Figure 3b each priority is a single overall network-level channel priority determined from among each of the BS 1 – BS6, BS 8.   
	Applicant argues, nothing in lemura suggests that this prioritization leads to a single, overall network-level channel priority level. 
	In response, Desgagne discloses Figure 3b comprises frequency priority in BS 1 – BS6 and BS 8 for frequency f1, f2, and f3. That is, each priority is a single overall network-level channel priority determined from among each of the BS 1 – BS6, BS 8.     	In response to the arguments regarding dependent claims 16-17 which dependent from independent claim 15, the rejection of dependent claims are maintained as noted in Office action below and the responses above.
	In response to the arguments regarding dependent claims 18-20 which dependent from independent claim 15, the rejections of dependent claims are maintained as the rejections are made obvious by the combination of the cited prior art as noted in Office action below and the responses above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the determined priority levels”.  There is insufficient antecedent basis for this limitation in the claim. "the determined priority levels” is not the same as “determining a priority level”.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desgagne et al., US Patent No. 6,175,734 Date: Jan. 16, 2001 in view of Iemura, US Patent No. 5,943,340. 
Claim 15, Desgagne discloses a method, comprising: 
determining, by a network device, a channel priority for a plurality of channels (col 6: 1-5, one or more radio frequency channels used for calls in a cell of a cell cluster is given higher selection priority by being placed at the top of a call allocation list that prioritizes the radio frequency channels allocatable to calls for that cell) to generate a channel distribution vector within a network environment (col 5: 12-13, FIG. 2(b) shows an exemplary histogram derived after the convergence of the distribution of the path gain values [fig 3a, 3b]) by determining a priority level for each channel of the plurality of channels at each radio of the plurality of radios of the network environment ([fig 3a, 3b]), the channel priority referring to a preference of the channel within the network environment ([fig 3a, 3b] frequency priority in BS 7, frequency priority in BS 1 -6, 8); 
collecting, by the network device (col 4: 14-25, the MSC 110 determines whether at a particular measurement time, the measured radio frequency channel was assigned to a call in a single cell or to calls in multiple cells, for example, in cells that re-use the measured radio frequency channel, the corresponding signal strength measurement at the base station is selected and stored in the MSC 110 as a parameter for determining the cell relations among the cells), the determined priority levels for each channel of the plurality of channels from each radio of the plurality of radios ([fig 3a, 3b]); 

determining, by the network device, a channel plan based on the single, overall network-level channel priority level ([fig 3a, 3b] col 6: 20-25, FIGS. 3(a) and 3(b) show the exemplary call allocation lists, List 1 and List 2, of the radio frequency channel priorities given to the base stations BS7, and BS1-BS6, and BS8, respectively).  
Although Desgagne does not explicitly disclose,
a plurality of the determined priority levels for each channel of the plurality of channels from each radio of the plurality of radios.
However, Desgagne also discloses an exemplary a plurality of priority levels for each channel f1, f2 and f3 from BS 7, hence suggesting/implying also from BS 1- BS 6 and BS 8.  
Further, as Iemura discloses a plurality of the determined priority levels for each channel of the plurality of channels (col 2: 60-65, determining priority levels of individual channels in the order of smaller interference noise, and preferentially using channels with higher priority levels so as to improve the quality of up-link channels used to 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Desgagne invention with Iemura invention to include the claimed limitation(s) so as to allow the system to prioritize channels accordance to interference levels so as to improve the quality of up-link channels used to transmit information from the terminal to the base station. 
Claim 16, Desgagne as modified discloses the method of claim 15, wherein determining the channel priority for the plurality of channels occurs for a group of radios within the network or for a particular radio within the network (Desgagne [fig 3a, 3b] frequency priority BS 7, BS 1-BS 6, BS 8).  
Claim 17, Desgagne as modified discloses the method of claim 15, wherein determining the channel priority for the plurality of channels occurs at a network level or at a radio level (Desgagne [fig 3a, 3b] frequency priority BS 7, BS 1-BS 6, BS 8).  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desgagne et al., US Patent No. 6,175,734 Date: Jan. 16, 2001 and Iemura, US Patent No. 5,943,340 in view of Anantha et al., US 2018/0295528. 
Claim 18, Desgagne as modified discloses the method of claim 15, wherein determining the channel priority for the plurality of channels further comprises: 
but Desgagne  and Iemura invention is silent on, 
transmitting the determined priority levels from each of the plurality of radios to a network controller.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Desgagne and Iemura invention with Anantha invention to include the claimed limitation(s) so as to allow the system to prioritize APs in accordance with the available channels thereby optimizing network resources.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desgagne et al., US Patent No. 6,175,734 Date: Jan. 16, 2001 and Iemura, US Patent No. 5,943,340 in view of Isaksson, US Patent No. 6,137,991. 
Claim 19, Desgagne as modified discloses the method of claim 15, further comprising: 
determining a plurality of channel plans based on the channel distribution vector ([fig 3a, 3b] frequency priority BS 7, BS 1-BS 6, BS 8); 
selecting a particular channel plan of the plurality of channel plans ([fig 3a, 3b] frequency priority BS 7, BS 1-BS 6, BS 8); 

refining the particular channel plan; and 
transmitting the refined channel plan to the network.  
However, as Isaksson discloses refining the particular channel plan (col 5: 5-10, network operator modifies the nominal BA list of neighboring BCCH carriers to form a predetermined list of BCCH frequencies which the operator desires to include in the MSs' signal strength measurements); and 
transmitting the refined channel plan to the network (col 5: 15-30, The modified BA list can be broadcast from the BTSs (20) to the MSs (Step 1 of FIG. 3) via a Slow Associated Control Channel (SACCH) using a technique described in the GSM Technical Specification 04.08.  Consequently, in response to receiving such modified BA lists, the MSs (12) in each cell can thereby measure the signal strengths (Step 2) of BCCH frequencies for many more cells than just the neighboring cells (depending on the distribution and location of the modified list of cells).  The MSs (12) then transmit their respective BA reports (Step 3).  The BSS (14) receives and stores all of the MSs' resulting BA reports and categorizes them by cells (Step 4)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Desgagne and Iemura invention with Isaksson invention to include the claimed limitation(s) so as to allow the system to accumulate the channel estimation and to provide a cell-to-cell interdependency matrix for distribution among the network cells.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desgagne et al., US Patent No. 6,175,734 Date: Jan. 16, 2001, Iemura, US Patent No. . 
Claim 20, Desgagne as modified discloses the method of claim 18, wherein selecting a particular channel plan of the plurality of channel plans further comprises: 
but Desgagne, Iemura and Anantha invention is silent on, 
determining an initial channel plan; 
modifying a set of assigned channel plans of the first channel plan for a subset of radios in the initial channel plan; 
iteratively computing cost metrics for the initial channel plan; and 
selecting a channel plan based on the iteratively computed cost metrics.
However, as Rozmaryn discloses determining an initial channel plan ([0006] calculating a metric based upon an initial frequency reuse plan that specifies frequency assignments to a plurality of sectors); 
modifying a set of assigned channel plans of the first channel plan for a subset of radios in the initial channel plan (0044] Steps 307 and 309 are performed for the next sector on the ordered list, in which all the available frequencies that optimize the sector's frequency assignment are evaluated.  These steps 307 and 309 are repeated until all the sectors have been processed.  In step 311, it is determined whether the last sector in the ordered list has a frequency assignment.  Next, once all the sectors have been processed, the metric is examined to determine whether the metric has improved); 
iteratively computing cost metrics for the initial channel plan ([0006] method includes iteratively modifying the frequency assignments to improve the metric according to the order of the plurality of sectors); and 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Desgagne, Iemura and Anantha invention with Rozmaryn invention to include the claimed limitation(s) so as to allow the system to deploy a channel plan with frequency assignments are iteratively modifying to improve the metric according to the order of the plurality of sectors thereby optimizing system performance. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desgagne et al., US Patent No. 6,175,734 Date: Jan. 16, 2001 and Iemura, US Patent No. 5,943,340 in view of Majonen, US 2009/0215399. 
Claim 21, Desgagne as modified discloses the method of claim 15, 
but Desgagne and Iemura invention is silent on, 
wherein the overall network-level channel priority for each channel comprises an average of the determined channel priorities for each of the plurality of channels.  
However, as Majonen discloses ([0021] The determination of the number of available, spatially parallel communication streams may be estimated for the entire available bandwidth by first calculating the rank (or a rank metric describing the rank) for each resource block and then averaging the calculated ranks or rank metrics), hence wherein the overall network-level channel priority for each channel comprises an average of the determined channel priorities for each of the plurality of channels as a skilled artisan in the art would have recognized a mobile station is a network device as well as a base station and to adapt the teaching to arrive at the claimed invention.
.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desgagne et al., US Patent No. 6,175,734 Date: Jan. 16, 2001 and Iemura, US Patent No. 5,943,340 in view of Endo, US 2003/0013480.  
Claim 22, Desgagne as modified discloses the method of claim 15, 
but Desgagne and Iemura invention is silent on, 
wherein the overall network-level channel priority for each channel corresponds to a most frequent channel priority level of the determined channel priorities for each of the plurality of channels. 
However, as Endo discloses ([0109] the user registers areas, carriers that may be frequently used are registered in the mobile station 1 so that the mobile station 1 can check the frequencies assigned to these carriers with higher priority) hence wherein the overall network-level channel priority for each channel corresponds to a most frequent channel priority level of the determined channel priorities for each of the plurality of channels as a skilled artisan in the art would have recognized a mobile station is also a network device as well as a base station and to adapt the teaching and to adapt it to arrive at the claimed invention. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Desgagne and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DINH NGUYEN/Primary Examiner, Art Unit 2647